      Case 2:14-cv-01554-JTM-JVM Document 103 Filed 12/03/19 Page 1 of 2



                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA

THERONE MAGEE                   * CIVIL ACTION NO14-cv-1554
                                *
VERSUS                          * SECTION: H
                                *
WALTER P. REED, ADA RONALD      * JUDGE:
GRACIANETTE, ADA JASON CUCCIA,  * JANE TRICHE MILAZZO
ST. TAMMANY PARISH DISTRICT     *
ATTORNEY’S OFFICE, ST. TAMMANY  * DIVISION: 2
SHERIFF RANDY SMITH, BRANDON    *
STEPHENS, CHRISTOPHER COMEAUX, * MAGISTRATE JUDGE:
DEPUTIES JOHN AND JANE DOE, AND * JANIS VAN MEERVELD
ABC INSURANCE COMPANIES         *
                                * JURY TRIAL
****************************************************

    WALTER REED’S (IN HIS INDIVIDUAL CAPAPCITY) MOTIONS FOR (1)
  SUMMARY JUDGMENT AND MOTION FOR JUDGMENT ON THE PLEADINGS
  AND (2) MOTION TO ADOPT THE MOTION FOR SUMMARY JUDGMENT AND
   JUDGMENT ON THE PLEADINGS FILED BY THE DISTRICT ATTORNEY’S
    OFFICE ON BEHALF OF WALTER REED, IN HIS OFFICIAL CAPACITY


       NOW INTO COURT, through undersigned counsel, comes Walter Reed, in his

Individual Capacity, who moves this Court for the granting of his Motion for Summary

Judgment and a Motion for Judgment on the Pleadings for reasons set forth in his attached

Memorandum In Support. In order to avoid repetition, Walter Reed, in his individual capacity,

also moves to adopt the Motion for Summary Judgment and Judgement on Pleadings and

Memorandum in Support filed by the District Attorney in its official capacity.

       WHEREFORE, Walter Reed, in his Individual Capacity move for (1) an Order granting

his Motion to Adopt the Motion and Memorandum by Walter Reed in his official capacity and

(2) an Order granting his instant Motion for Summary Judgment and Motion for Judgment on the

Pleadings.



                                                1
      Case 2:14-cv-01554-JTM-JVM Document 103 Filed 12/03/19 Page 2 of 2




                               Respectfully submitted,

                               HAILEY, MCNAMARA, HALL,
                               LARMANN & PAPALE, LLP

                               /s/ Richard T. Simmons, Jr.
                               RICHARD T. SIMMONS, JR., #12089
                               One Galleria Blvd., Suite 1400
                               Metairie, Louisiana 70001
                               Telephone: (504) 836-6500
                               Facsimile: (504) 836-6565
                               Email: rsimmons@hmhlp.com
                               Counsel for Defendant,
                               Walter Reed, In His Personal Capacity

                                 CERTIFICATE OF SERVICE

       We do hereby certify that we have on this 3rd day of December, 2019, electronically filed

the foregoing with the Clerk of Court by using the CM/ECF system which will send a notice of

electronic filing to the following counsel:

                                  Kenneth Charles Bordes
                          Kenneth C. Bordes, Attorney at Law, LLC
                                  2725 Lapeyrouse Street
                                  New Orleans, LA 70119
                                       504-588-2700
                             Email: kcb@kennethbordes.com


                                    /S/ Richard T. Simmons, Jr.




                                                2
